Exhibit 10.26

SUN NATIONAL BANK

MANAGEMENT SEVERANCE AGREEMENT

THIS MANAGEMENT SEVERANCE AGREEMENT (“Agreement”) entered into this 3rd day of
July, 2014 (“Effective Date”), by and between Sun National Bank (the “Bank”) and
Alberino J. Celini (the “Executive”).

WHEREAS, the Bank wishes to employ the Executive as an Executive Vice President
and Chief Risk Officer for the Bank; and

WHEREAS, the parties desire by this writing to set forth the rights and
responsibilities of the Bank and Executive if the Bank should undergo a change
in control (as defined hereinafter in the Agreement) after the Effective Date.

NOW, THEREFORE, each party, intending to be legally bound, does hereby agree, as
follows:

1. Employment. The Executive is employed in the capacity as Executive Vice
President and Chief Risk Officer of the Bank. The Executive’s employment shall
be for no definite period of time and the Executive or the Bank may terminate
such employment relationship at any time for any reason or no reason. The
employment at-will relationship remains in full force and effect regardless of
any statements to the contrary made by company personnel or set forth in any
documents other than those explicitly made to the contrary and signed by the
President of the Bank. The Executive shall render such administrative and
management services to the Bank and to Sun Bancorp, Inc., the parent bank
holding company (“Company”), as are currently rendered and as are customarily
performed by persons situated in a similar executive capacity. The Executive’s
other duties shall be such as the Board of Directors for the Bank (the “Board of
Directors” or “Board”) may from time to time reasonably direct, including normal
duties as an officer of the Bank and the Company.

2. Term of Agreement. The term of this Agreement shall be for the period
commencing on the Effective Date and ending one year thereafter (“Term”).
Additionally, as of each December 31, thereafter, the Term of this Agreement
shall be extended for an additional period such that the Term of the Agreement
as of such date of extension shall be for a new one-year period thereafter;
provided, however, such Term shall not be automatically extended as of
December 31 of any given year if the Board shall give the Executive written
notice not later than October 1 immediately prior to such December 31 date that
the Board has made a determination that such Agreement shall not be extended
thereafter absent a future affirmative determination and resolution of the Board
of Directors that the Term of such Agreement shall be extended beyond the then
in effect expiration date of such Agreement. The Term shall refer to the initial
Term or any subsequent extension of such Term thereafter.



--------------------------------------------------------------------------------

3. Termination of Employment in Connection with or Subsequent to a Change in
Control.

(a) Notwithstanding any provision herein to the contrary, in the event of the
involuntary termination of Executive’s employment with the Bank during the Term
of this Agreement upon or within 18 months following any Change in Control of
the Company or Bank, absent termination for Just Cause, Executive shall be paid
an amount equal to 1.0 times the Executive’s annual base salary in effect at the
time of such termination of employment. Said sum shall be paid by the Bank to
the Executive in one (1) lump sum not later than the date of Executive’s
termination of service.

In addition, the Executive and his dependents shall be eligible to continue
coverage under the Bank’s (or its successor’s) medical and dental insurance
reimbursement plans similar to that in effect on the date of Termination of
Employment for a period of not less than 18 months following the date of such
Termination of Employment at the participants’ election and expense.

Notwithstanding the forgoing, all sums payable hereunder shall be reduced in
such manner and to such extent so that no such payments made hereunder when
aggregated with all other payments to be made to the Executive by the Bank or
the Company shall be deemed an “excess parachute payment” in accordance with
Section 280G of the Internal Revenue Code of 1986, as amended (“Code”), and
thereby subject the Executive to the excise tax provided at Section 4999(a) of
the Code. The term “Change in Control” shall refer to (i) the sale of all, or a
material portion, of the assets of the Company or the Bank; (ii) the merger or
recapitalization of the Company or the Bank whereby the Company or the Bank is
not the surviving entity; (iii) a change in control of the Company or the Bank,
as otherwise defined or determined by the Office of the Comptroller of the
Currency (“OCC”) or the Board of Governors of the Federal Reserve System (“FRB”)
or regulations promulgated by such agencies; or (iv) the acquisition, directly
or indirectly, of the beneficial ownership (within the meaning of that term as
it is used in Section 13(d) of the Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder) of twenty-five percent (25%) or more of
the outstanding voting securities of the Company or the Bank by any person,
trust, entity or group. The term “person” means an individual other than the
Executive, or a corporation, partnership, trust, association, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization or any other
form of entity not specifically listed herein. The provisions of this
Section 3(a) shall survive the expiration of this Agreement occurring after a
Change in Control.

(b) Notwithstanding any other provision of this Agreement to the contrary,
Executive may voluntarily terminate his employment during the Term of this
Agreement upon or within 18 months following a Change in Control of the Company
or Bank, and Executive shall thereupon be entitled to receive the payment
described in Section 3(a) of this Agreement, upon the initial occurrence, or
within 90 days thereafter, of any of the following events, which have not been
consented to in advance by the Executive in writing:

(i) a material diminution in the Executive’s base compensation;

(ii) a material diminution in the Executive’s authority, duties, or
responsibilities;

(iii) a material diminution in the budget over which the Executive retains
authority;

 

2



--------------------------------------------------------------------------------

(iv) the Executive would be required to move his personal residence or perform
his principal executive functions more than thirty-five (35) miles from the
Executive’s primary office as of the date of the signing of this Agreement; or

(v) any other action or inaction that constitutes a material breach by the Bank
of this Agreement.

The provisions of this Section 3(b) shall survive the expiration of this
Agreement occurring after a Change in Control.

Notwithstanding the foregoing, in the event that the Executive gives notice to
the Bank with respect to his Termination of Employment in accordance with
Section 3(b), the Bank will have a period of 30 calendar days following notice
from the Executive during which period the Bank may remedy the condition giving
rise to such right to terminate employment. In the event that the Bank shall, in
good faith remedy such circumstances giving rise to such right to terminate
employment within such 30-day period, such notice of Termination of Employment
shall be deemed withdrawn and not be deemed effective and the Bank shall not be
required to pay the amount due to the Executive under Section 3(a) with respect
to such event.

4. Other Changes in Employment Status; Non-Solicitation Restrictions.

(a) Except as provided for at Section 3 herein, the Board of Directors may
terminate the Executive’s employment at any time with or without Just Cause
within its sole discretion. This Agreement shall not be deemed to give the
Executive any right to be retained in the employment or service of the Bank, or
to interfere with the right of the Bank to terminate the employment of the
Executive at any time. Except as provided at Sections 3 and 4 herein, this
Agreement shall not give the Executive any right to receive compensation or
other benefits for any period after Termination of Employment with or without
Just Cause. Termination for “Just Cause” shall include termination because of
the Executive’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order issued by a
federal banking regulatory having regulatory authority over the Bank or Company,
or a material breach of any provision of the Agreement. During the Term of the
Agreement, if the Executive’s employment with the Bank is terminated by the Bank
for reasons other than in conjunction with or within eighteen months following a
Change in Control (in accordance with Section 3 herein) or for Just Cause, death
or disability, the Executive shall receive a severance payment (“Severance
Payment”) as follows: eighteen (18) weeks of base salary during the first two
years of employment; thirty-two (32) weeks of base salary after completion of
two years of employment; and one year of base salary after completion of five
years of employment. Such Severance Payment will be paid in the form of
bi-weekly payments in accordance with the Bank’s scheduled payroll calendar.

(b) Following the Executive’s termination of employment, the Executive will not,
without the express written consent of Bank or the Company, directly or
indirectly communicate or divulge to, or use for his own benefit or for the
benefit of any other person, firm, association, or corporation, any of the trade
secrets, proprietary data or other confidential information communicated to or
otherwise learned or acquired by the Executive from the Company, the Bank, or
any subsidiary of such entities, except that Executive may disclose such matters
to the extent that disclosure is required by a court or other governmental
agency of competent jurisdiction.

 

3



--------------------------------------------------------------------------------

(c) During the four (4) month period following the Executive’s termination of
employment in accordance with Section 4(a) herein or in conjunction with or
within six (6) months following the Executive’s termination of employment in
accordance with Section 3 herein:

(i) Executive will not contact (with a view toward selling any product or
service competitive with any product or service sold or proposed to be sold by
the Company, the Bank, or any subsidiary of such entities) any person, firm,
association or corporation (A) to which the Company, the Bank, or any subsidiary
of such entities sold any product or service, (B) which Executive solicited,
contacted or otherwise dealt with on behalf of the Company, the Bank, or any
subsidiary of such entities, or (C) which Executive was otherwise aware was a
client of the Company, the Bank, or any subsidiary of such entities. Executive
will not directly or indirectly make any such contact, either for his own
benefit or for the benefit of any other person, firm, association, or
corporation.

(ii) Executive hereby agrees that he shall not engage in providing professional
services or enter into employment as an employee, director, consultant,
representative, or similar relationship to any financial services enterprise
(including but not limited to a savings and loan association, bank, credit
union, or insurance company) whereby the Executive will have a work location
within the State of New Jersey, and is within 50 miles of the home office of the
Bank located in Mt. Laurel, New Jersey or is within 15 miles of any office of
the Company, the Bank, or any subsidiary of such entities existing as of the
date of such termination of employment.

(iii) Executive hereby agrees that he shall not, on his own behalf or on behalf
of others, employ, solicit, or induce, or attempt to employ, solicit or induce,
any employee of the Company, the Bank, or any subsidiary of such entities, for
employment with any financial services enterprise (including but not limited to
a savings and loan association, bank, credit union, or insurance company), nor
will the Executive directly or indirectly, on his behalf or for others, seek to
influence any employee of the Company, the Bank, or any subsidiary of such
entities to leave the employ of the Company, the Bank, or any subsidiary of such
entities.

(iv) Executive will not make any public statements regarding the Company, the
Bank, or any subsidiary of such entities without the prior consent of the
Company or the Bank, and the Executive shall not make any statements that
disparage the Company, the Bank, or any subsidiary of such entities or the
business practices of the Company, the Bank, or any subsidiary of such entities.

(v) Executive acknowledges and agrees that irreparable injury will result to the
Bank in the event of a breach of any of the provisions of Section 4(c) (the
“Designated Provisions”) and that the Bank will have no adequate remedy at law
with respect thereto. Accordingly, in the event of a material breach of any
Designated Provision, and in addition to any other legal or equitable remedy the
Bank may have, the Bank shall be entitled to the entry of a preliminary and a
permanent injunction (including, without limitation, specific performance by a
court of competent jurisdiction located in Cumberland County, New Jersey, or
elsewhere), to restrain the violation or breach thereof by Executive, and
Executive shall submit to the jurisdiction of such court in any such action.

 

4



--------------------------------------------------------------------------------

(vi) The provisions of Sections 4(b) and 4(c) shall survive the expiration of
this Agreement.

5. Regulatory Exclusions.

(a) Notwithstanding anything herein to the contrary, any payments made to the
Executive pursuant to the Agreement, or otherwise, shall be subject to and
conditioned upon compliance with 12 USC § 1828(k) and any regulations
promulgated thereunder, including the FDIC’s Regulations applicable to Golden
Parachute Payments at 12 C.F.R. Part 359.

(b) Notwithstanding anything herein to the contrary, in the event that the
Executive’s employment with the Bank is terminated (other than upon the death or
disability of such Executive) at such time that the Bank or the Company is
deemed to be in “troubled condition” in accordance with 12 USC § 1831i and
applicable regulations of the OCC or the FRB or is otherwise subject to the
provisions of 12 C.F.R. Part 359, then any payments of severance in accordance
with this Agreement or otherwise shall not be made by the Bank unless or until
the Bank shall have received the prior written approval of the OCC and the
FDIC’s written concurrence with such approval. In such event, the Bank will
promptly make and diligently pursue an application for approval of such payment
by the appropriate federal banking agencies.

(c) Clawback Provision. The Executive covenants and agrees that the Bank and its
successors and assigns shall have the right to demand the return of any “golden
parachute payments” (as defined in 12 C.F.R. Part 359) in the event that any of
them obtain information indicating that the Executive committed, is
substantially responsible for, or has violated, the respective acts or
omissions, conditions, or offenses contained in 12 C.F.R. § 359.4(a)(4), and the
Executive shall promptly return any such “golden parachute payment” upon such
demand.

6. Tax Matters.

(a) This Agreement shall be amended to the extent necessary to comply with
Section 409A of the Code and regulations promulgated thereunder. Prior to such
amendment, and notwithstanding anything contained herein to the contrary, this
Agreement shall be construed in a manner consistent with Section 409A of the
Code and the parties shall take such actions as are required to comply in good
faith with the provisions of Section 409A of the Code such that payments shall
not be made to the Executive at such time if such payments shall subject the
Executive to the penalty tax under Section 409A, but rather such payments shall
be made by the Bank to the Executive at the earliest time permissible thereafter
without the Executive having liability for such penalty tax under Section 409A.

(b) Notwithstanding anything herein to the contrary, if and to the extent
termination payments under Section 3 shall constitute deferred compensation
within the meaning of the Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and regulations promulgated

 

5



--------------------------------------------------------------------------------

thereunder, and if the payments under Sections 3 or 4 do not qualify as a
short-term deferral under Code Section 409A and Treas. Reg. §1.409A-1(b)(4) (or
any similar or successor provisions), and the Executive is a Specified Employee
within the meaning of Section 409A of the Code and regulations promulgated
thereunder, then the payment of such termination payments that constitute
deferred compensation under Section 409A shall comply with Code
Section 409A(a)(2)(B)(i) and the regulations thereunder, which generally provide
that distributions of deferred compensation (within the meaning of Code
Section 409A) to a Specified Employee that are payable on account of Termination
of Employment may not commence prior to the six (6) month anniversary of the
Executive’s Termination of Employment (or, if earlier, the date of the
Executive’s death). Amounts that would otherwise be distributed to the Executive
during such six (6) month period but for the preceding sentence shall be
accumulated and paid to the Executive on the 185th day following the date of the
Executive’s Termination of Employment.

“Specified Employee” means, for an applicable twelve (12) month period beginning
on April 1, a key employee (as described in Code Section 416(i), determined
without regard to paragraph (5) thereof) during the calendar year ending on the
December 31 immediately preceding such April 1.

“Termination of Employment” shall have the same meaning as “separation from
service”, as that phrase is defined in Code Section 409A (taking into account
all rules and presumptions provided for in the Code Section 409A regulations).

(c) Notwithstanding the six-month delay rule set forth in Section 5(c) above:

(i) To the maximum extent permitted under Code Section 409A and Treas. Reg.
§1.409A-1(b)(9)(iii) (or any similar or successor provisions), the Bank will pay
the Executive an amount equal to the lesser of two times (1) the maximum amount
that may be taken into account under a qualified plan pursuant to Code
Section 401(a)(17) for the year in which the Executive’s Termination of
Employment occurs, and (2) the sum of the Executive’s annualized compensation
based upon the annual rate of pay for services provided to the Bank for the
taxable year of the Executive preceding the taxable year of the Executive in
which his Termination of Employment occurs (adjusted for any increase during
that year that was expected to continue indefinitely if the Executive had not
had a Termination of Employment); provided that amounts paid under this
Section 6(c) must be paid no later than the last day of the second taxable year
of the Executive following the taxable year of the Executive in which occurs the
Termination of Employment and such amounts paid will count toward, and will not
be in addition to, the total payment amount required to be made to the Executive
by the Bank under Sections 3 or 4; and

(ii) To the maximum extent permitted under Code Section 409A and Treas. Reg.
§1.409A-1(b)(9)(v)(D) (or any similar or successor provisions), within ten
(10) days of the Termination of Employment, the Bank will pay the Executive an
amount equal to the applicable dollar amount under Code Section 402(g)(1)(B) for
the year of the Executive’s Termination of Employment; provided that the amount
paid under this Section 6(c) will count toward, and will not be in addition to,
the total payment amount required to be made to the Executive by the Bank under
Section 3.

 

6



--------------------------------------------------------------------------------

(d) To the extent that any reimbursements or in-kind payments are subject to
Code Section 409A, then such expenses (other than medical expenses) must be
incurred before the last day of the second taxable year following the taxable
year in which the termination occurred, provided that any reimbursement for such
expenses be paid before the Executive’s third taxable year following the taxable
year in which the termination occurred. For medical expenses, to the extent the
Agreement entitles the Executive to reimbursement by the Bank of payments of
medical expenses incurred and paid by the Executive but not reimbursed by a
person other than the Bank and allowable as a deduction under Code Section 213
(disregarding the requirement of Code Section 213(a) that the deduction is
available only to the extent that such expenses exceed 7.5 percent of adjusted
gross income), then the reimbursement applies during the period of time during
which the Executive would be entitled (or would, but for the Agreement, be
entitled) to continuation coverage under a group health plan of the Bank under
Code Section 4980B (COBRA) if the Executive elected such coverage and paid the
applicable premiums.

7. No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment of severance benefits if he or she accepts other
compensation for employment with another entity.

8. Successors and Assigns.

(a) This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Bank which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank.

(b) The Executive shall be precluded from assigning or delegating his rights or
duties hereunder without first obtaining the written consent of the Bank.

9. Amendments. No amendments or additions to this Agreement shall be binding
upon the parties hereto unless made in writing and signed by both parties,
except as herein otherwise specifically provided.

10. Applicable Law. This agreement shall be governed by all respects whether as
to validity, construction, capacity, performance or otherwise, by the laws of
the State of New Jersey, except to the extent that Federal law shall be deemed
to apply.

11. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

12. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in accordance
with the rules then in effect of the district office of the American Arbitration
Association (“AAA”) nearest to the home office of the Bank, and judgment upon
the award rendered may be entered in any court having jurisdiction thereof,
except to the extend that the parties may otherwise reach a mutual settlement of
such issue. The Bank shall reimburse Executive for all reasonable costs and
expenses, including reasonable attorneys’ fees, arising from such dispute,
proceedings or actions, following the delivery of the decision of the arbitrator
that the Executive’s claim has merit, whether or not the arbitrator finds in
favor of the Executive. The provisions of this Section 12 shall survive the
expiration of this Agreement.

 

7



--------------------------------------------------------------------------------

13. Non-Disclosure. The Executive will not, during or after the Term of this
Agreement, directly or indirectly, disseminate or disclose to any person, firm
or entity, except to his or her legal advisor, the terms of this Agreement
without the written consent of the Bank.

14. Release in Favor of the Company and the Bank. If the Executive is due to
receive a payment by the Bank in accordance with Sections 3 or 4 of this
Agreement upon a Termination of Employment, the Executive shall within 35
calendar days of such Termination of Employment, execute and deliver to the Bank
a full release in favor of the Company, the Bank, their respective affiliates
and subsidiaries, and their respective officers and directors, which release
shall (i) be in form and content which is fully compliant with all of those
provisions of law to which the release pertains, and reasonably satisfactory to
counsel to the Bank; (ii) cover all actual or potential claims arising from the
Executive’s employment with the Company, the Bank, their respective affiliates
and subsidiaries, and the termination of such employment with all such entities;
and (iii) be prepared, reviewed and executed in a manner which is consistent
with all requirements of law, including, without limitation, the Age
Discrimination in Employment Act and the Older Workers Benefit Protection Act.
Notwithstanding the foregoing, such release shall not apply to (i) earned but
unpaid salary, (ii) rights to vested benefits under employee benefit plans,
(iii) rights to benefits as a former employee (including but not limited to
insurance continuation and/or conversion rights under group medical, life and
disability insurance plans), (iv) rights to continuing coverage under directors’
and officers and other errors and omissions insurance as well as rights to
indemnification under applicable charter and by-law provisions or corporate
policy, (v) rights in respect of outstanding stock options that are exercisable
following termination of employment in accordance with the terms of such
options, (vi) rights as a shareholder or customer of the Company, the Bank or
any affiliate and (vii) rights under this Agreement.

Notwithstanding anything herein to the contrary, such payments due in accordance
with Sections 3 and 4 herein shall be made to the Executive by the Bank on the
date which is sixty (60) days following the date of Termination of Employment
(the “Payment Date”); provided that the Executive shall have executed and
delivered to the Bank the release required in accordance with Section 14 herein
and all permissible revocation periods have lapsed without being exercised by
the Executive as of such Payment Date. If the release requirements at Section 14
have not been satisfied by the Executive as of such Payment Date, then the
obligations of the Bank to make such payment to the Executive shall be nullified
at such time.

15. Entire Agreement. This Agreement together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement between the parties hereto and shall supersede any prior
agreements with respect to the matters set forth herein.

16. Representations by Executive. The Executive hereby represents and warrants
that the information furnished to the Bank with respect to his application for
employment and the personal, professional and financial information and
disclosures provided by the Executive to the Bank and to the OCC as required for
review and approval by the OCC with respect to the Executive’s

 

8



--------------------------------------------------------------------------------

employment as a senior officer of the Bank are true, complete and correct in all
respects. In the event that the Bank or the OCC subsequently determines that any
such information furnished by the Executive is not true, complete or correct,
the Executive acknowledges and agrees that such circumstance may result in the
OCC not issuing a letter of non-objection with respect to the Bank’s employment
of the Executive or the Bank determining to terminate the employment of the
Executive within its sole discretion without regard to any determination made by
the OCC. Notwithstanding anything in this Agreement to the contrary, the
Executive hereby acknowledges and agrees that under such circumstances, the Bank
may determine to terminate the employment of the Executive and that the Bank
shall have no liability or obligation to the Executive with respect to any
compensation or benefits following such termination of employment by the Bank.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
hereinabove written.

 

SUN NATIONAL BANK ATTEST: By: /s/ Thomas M. O’Brien Thomas M. O’Brien,
President & CEO /s/ Rita Gannon WITNESS: /s/ Michele Estep /s/ Alberino J.
Celini Alberino J. Celini, Executive

 

10